NO. 12-08-00498-CR
                                       NO. 12-08-00499-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

TERESA DIANE NICHOLSON,                                    §    APPEALS FROM THE
APPELLANT

V.                                                         §    COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss these appeals. The motion is signed by Appellant
and her counsel. No decision having been delivered by this court, the motion is granted, and the
appeals are dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered January 14, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)